       Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NATIONAL CREDIT UNION ADMINISTRATION
 BOARD, as Liquidating Agent of U.S. Central Federal            Case No. 14-cv-10067-KPF-SN
 Credit Union, Western Corporate Federal Credit Union,
 Members United Corporate Federal Credit Union,
 Southwest Corporate Federal Credit Union, and
 Constitution Corporate Federal Credit Union,

 and

 GRAEME W. BUSH, as Separate Trustee of
 NCUA GUARANTEED NOTES TRUST 2010-R1,
 NCUA GUARANTEED NOTES TRUST 2010-R2,
 NCUA GUARANTEED NOTES TRUST 2010-R3,
 NCUA GUARANTEED NOTES TRUST 2011-R2,
 NCUA GUARANTEED NOTES TRUST 2011-R4,
 and NCUA GUARANTEED NOTES TRUST 2011-M1,

                                      Plaintiffs,

                -against-

 WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                      Defendant.


             DECLARATION OF THOMAS E. LYNCH IN SUPPORT OF
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (CORRECTED)

        I, Thomas E. Lynch, an attorney admitted to practice before this Court, affirm the

following under penalty of perjury pursuant to 28 U.S.C. § 1746:

       1.     I am a member of the law firm of Jones Day, attorneys for Defendant

Wells Fargo Bank, National Association (“Wells Fargo”) in this action.

       2.     I submit this declaration in support of the accompanying motion by Wells Fargo

for summary judgment, and to put before the Court true and correct copies of the following

documents, each of which is designated an exhibit and annexed to this declaration:


            THIS DOCUMENT CONTAINS INFORMATION DESIGNATED
        BY THE PARTIES AS CONFIDENTIAL AND HIGHLY CONFIDENTIAL
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 2 of 22




Exhibit     Document Description
   1        Pooling and Servicing Agreement for the ABFC 2006-OPT2 Trust
            (Sept. 1, 2006) (excluding exhibits thereto) (WF_NCUA_000035016-215).

   2        Assignment, Assumption and Recognition Agreement for the
            ABFC 2006-OPT2 Trust (Oct. 12, 2006) (WF_NCUA_000034527-671).

                   Including attachment: Flow Sale and Servicing Agreement
                   (July 28, 2006) (WF_NCUA_000034535-671).

   3        Trust Agreement for the FFML 2006-FF15 Trust
            (Oct. 1, 2006) (excluding exhibits and schedules thereto)
            (WF_NCUA_000011488-675).

   4        Trust Agreement for the FFML 2006-FF17 Trust
            (Nov. 1, 2006) (excluding exhibits and schedules thereto)
            (WF_NCUA_000018367-557).

   5        Pooling and Servicing Agreement for the HVMLT 2006-11 Trust
            (Oct. 1, 2006) (excluding exhibits and schedules thereto)
            (WF_NCUA_000016160-300).

   6        Pooling and Servicing Agreement for the HVMLT 2006-12 Trust
            (Nov. 1, 2006) (excluding exhibits and schedules thereto)
            (WF_NCUA_000002289-453).

   7        Master Mortgage Loan Purchase and Servicing Agreement
            for the HVMLT 2006-12 and HVMLT 2007-1 Trusts (Apr. 1, 2003)
            (WF_NCUA_000270081-179).

   8        Pooling and Servicing Agreement for the HVMLT 2007-1 Trust
            (Feb. 1, 2007) (excluding exhibits and schedules thereto)
            (WF_NCUA_000030340-491).

   9        Pooling and Servicing Agreement for the SVHE 2007-OPT1 Trust
            (Apr. 1, 2007) (excluding exhibits and schedules thereto)
            (WF_NCUA_000027753-957).

   10       Order of Conservatorship, In the Matter of the Conservatorship
            of Western Corporate Federal Credit Union, Charter No. 19693
            (Mar. 19, 2009) (NCUA_WF_0004208-11).

   11       Order of Conservatorship, In the Matter of the Conservatorship of
            U.S. Central Federal Credit Union, Charter No. 24756 (Mar. 19, 2009)
            (NCUA_WF_0004204-07).



                                               -2-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 3 of 22




Exhibit     Document Description
   12       Order of Conservatorship, In the Matter of the Conservatorship of Members
            United Corporate Federal Credit Union, Charter No. 22253 (Sept. 24, 2010)
            (NCUA_WF_0004212-15).

   13       Order of Involuntary Liquidation and Revocation of Charter, In the Matter of the
            Liquidation of Western Corporate Federal Credit Union, Charter No. 119693
            (Oct. 1, 2010) (NCUA_WF_004233-35).

   14       Order of Involuntary Liquidation and Revocation of Charter, In the Matter of the
            Liquidation of U.S. Central Federal Credit Union, Charter No. 24756 (Oct. 1, 2010)
            (NCUA_WF_004230-32).

   15       Order of Involuntary Liquidation and Revocation of Charter, In the Matter of the
            Liquidation of Members United Corporate Federal Credit Union, Charter
            No. 22253 (Oct. 31, 2010) (NCUA_WF_0004201-03).

   16       Letter from Wells Fargo Bank, N.A. to Option One Mortgage Corp.
            (Apr. 26, 2013) (WF_NCUA_001693054-64).

                   Including attachment: Letter from the Federal Housing
                   Finance Agency to Wells Fargo Bank, N.A. (Apr. 22, 2013)
                   (WF_NCUA_001693062-64).

   17       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 16 (Letter from Wells Fargo Bank, N.A. to Option One Mortgage Corp.
            (Apr. 26, 2013)), was produced in this action (WF_NCUA_001693027).
            The Excel file, as produced, will be presented in its original electronic format.

   18       Letter from Sand Canyon Corp. to Wells Fargo Bank, N.A. (July 26, 2013)
            (WF_NCUA_001694524-29).

   19       Letter from Wells Fargo Bank, N.A. to Sand Canyon Corp. (June 26, 2013)
            (WF_NCUA_001694261-77).

                   Including attachment: Letter from the Federal Housing Finance
                   Agency to Wells Fargo Bank, N.A. (June 20, 2013)
                   (WF_NCUA_001694266-77).

   20       Slipsheet identifying Bates number at which an Excel file, associated
            with Exhibit 19 (Letter from Wells Fargo Bank, N.A. to Sand Canyon Corp.
            (June 26, 2013)), was produced in this action (WF_NCUA_001694233).
            The Excel file, as produced, will be presented in its original electronic format.

   21       Letter from Sand Canyon Corp. to Wells Fargo Bank, N.A. (Oct. 3, 2013)
            (WF_NCUA_001695161-75).


                                                -3-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 4 of 22




Exhibit     Document Description


   22       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Apr. 19, 2012) (WF_NCUA_000228074-86).

                   Including attachment: Letter from Aurora Loan Services to First Franklin
                   Financial Corp. (Apr. 5, 2012) (WF_NCUA_000228077-86).

   23       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Sept. 27, 2012) (WF_NCUA_001690130-31).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001690130). The Excel file,
                   as produced, will be presented in its original electronic format.

   24       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (May 11, 2012) (WF_NCUA_000228749-59).

                   Including attachment: Letter from Aurora Loan Services to First Franklin
                   Financial Corp. (Apr. 27, 2012) (WF_NCUA_000228751-59).

   25       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Sept. 28, 2012) (WF_NCUA_001690211-12).

                   Including slipsheet identifying Bates number at which the associated
                   Excel file was produced in this action (WF_NCUA_001690211). The
                   Excel file, as produced, will be presented in its original electronic format.

   26       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 8, 2012) (WF_NCUA_000069683-87).

                   Including attachment: Letter from Aurora Loan Services to First Franklin
                   Financial Corp. (May 11, 2012) (WF_NCUA_000069686-87).

   27       Slipsheet identifying Bates number at which an Excel file, associated
            with Exhibit 26 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial
            Corp. (June 8, 2012)), was produced in this action (WF_NCUA_001318940).
            The Excel file, as produced, will be presented in its original electronic format.




                                               -4-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 5 of 22




Exhibit     Document Description
   28       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Oct. 2, 2012) (WF_NCUA_001690213-14).

                   Including slipsheet identifying Bates number at which the associated
                   Excel file was produced in this action (WF_NCUA_001690213).
                   The Excel file, as produced, will be presented in its original electronic
                   format.

   29       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 8, 2012) (WF_NCUA_001692831-35).

                   Including attachment: Letter from Aurora Loan Services to First Franklin
                   Financial Corp. (June 5, 2012) (WF_NCUA_001692834-35).

   30       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 29 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 8, 2012)), was produced in this action (WF_NCUA_001318913). The Excel
            file, as produced, will be presented in its original electronic format.

   31       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Oct. 5, 2012) (WF_NCUA_001690217-20).

                   Including slipsheets identifying Bates number at which the associated Excel
                   files were produced (WF_NCUA_001690218-20). The Excel files, as
                   produced, will be presented in their original electronic format.

   32       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 18, 2012) (WF_NCUA_000229169-74).

                   Including attachment: Letter from Aurora Loan Services to First Franklin
                   Financial Corp. (June 6, 2012) (WF_NCUA_000229172-74).

   33       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 32 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 18, 2012)), was produced in this action (WF_NCUA_001318935).
            The Excel file, as produced, will be presented in its original electronic format.




                                               -5-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 6 of 22




Exhibit     Document Description
   34       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Oct. 4, 2012) (WF_NCUA_001690215-16).

                   Including slipsheet identifying Bates number at which the associated
                   Excel file was produced in this action (WF_NCUA_001690216).
                   The Excel file, as produced, will be presented in its original electronic
                   format.

   35       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (July 25, 2012) (WF_NCUA_000069998-70002).

                   Including attachment: Letter from Nationstar Mortgage to
                   First Franklin Financial Corp. (July 20, 2012)
                   (WF_NCUA_000070001-70002).

   36       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 35 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (July 25, 2012)), was produced in this action (WF_NCUA_001319392).
            The Excel file, as produced, will be presented in its original electronic format.

   37       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Oct. 30, 2012) (WF_NCUA_001690688-89).

                   Including slipsheet identifying Bates number at which the associated
                   Excel file was produced (WF_NCUA_001690689). The Excel file,
                   as produced, will be presented in its original electronic format.

   38       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (July 30, 2012) (WF_NCUA_000070003-11).

                   Including attachment: Letter from Nationstar Mortgage to First Franklin
                   Financial Corp. (July 23, 2012) (WF_NCUA_000070006-11).

   39       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 38 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (July 30, 2012)), was produced in this action (WF_NCUA_000229686). The Excel
            file, as produced, will be presented in its original electronic format.

   40       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Oct. 30, 2012) (WF_NCUA_001690687).

                   Slipsheet identifying Bates number at which the associated Excel file
                   was produced (WF_NCUA_001690690). The Excel file, as produced,
                   will be presented in its original electronic format.



                                               -6-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 7 of 22




Exhibit     Document Description
   41       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Aug. 23, 2012) (WF_NCUA_001689744-49).

                   Including attachment: Letter from Nationstar Mortgage to First Franklin
                   Financial Corp. (Aug. 22, 2012) (WF_NCUA_001689748-49).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001689744). The Excel file,
                   as produced, will be presented in its original electronic format.

   42       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Nov. 8, 2012) (WF_NCUA_001690881-82).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001690882). The Excel file,
                   as produced, will be presented in its original electronic format.

   43       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Oct. 3, 2012) (WF_NCUA_001690148-53).

                   Including attachment: Letter from Nationstar Mortgage to First Franklin
                   Financial Corp. (Sept. 28, 2012) (WF_NCUA_001690152-53).

   44       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 43 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Oct. 3, 2012)), was produced in this action (WF_NCUA_001690136). The Excel
            file, as produced, will be presented in its original electronic format.

   45       Letter from First Franklin Financial Corp. to Wells Fargo Bank, N.A.
            (Dec. 3, 2012) (WF_NCUA_001691371-72).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001691371). The Excel file,
                   as produced, will be presented in its original electronic format.




                                              -7-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 8 of 22




Exhibit     Document Description
   46       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Apr. 1, 2013) (WF_NCUA_001692973-78).

                   Including attachment: Letter from Nationstar Mortgage to First Franklin
                   Financial Corp. (Mar. 27, 2013) (WF_NCUA_001692977-78).

                   Slipsheet identifying Bates number at which the associated Excel file was
                   produced in this action (WF_NCUA_001692971). The Excel file, as
                   produced, will be presented in its original electronic format.

   47       Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
            (May 24, 2013) (WF_NCUA_001693984-85).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001693985). The Excel file,
                   as produced, will be presented in its original electronic format.

   48       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Apr. 1, 2013) (WF_NCUA_001692979-84).

                   Including attachment: Letter from Nationstar Mortgage to First Franklin
                   Financial Corp. (Mar. 27, 2013) (WF_NCUA_001692983-84).

   49       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 48 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (Apr. 1, 2013)), was produced in this action (WF_NCUA_001692972).
            The Excel file, as produced, will be presented in its original electronic format.

   50       Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
            (Apr. 19, 2013) (WF_NCUA_001693018-19).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001693019). The Excel file,
                   as produced, will be presented in its original electronic format.

   51       Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
            (Apr. 26, 2013) (WF_NCUA_001693047-48).

                   Including slipsheet identifying Bates number at which the associated
                   Excel file was produced in this action (WF_NCUA_001693048).
                   The Excel file, as produced, will be presented in its original electronic
                   format.

   52       Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
            (May 3, 2013) (WF_NCUA_001693664-66).


                                               -8-
        Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 9 of 22




Exhibit     Document Description
   53       No Exhibit 53.


   54       Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
            (Aug. 2, 2013) (WF_NCUA_001694533-34).

                   Including slipsheet identifying Bates number at which the associated Excel
                   file was produced in this action (WF_NCUA_001694534). The Excel file,
                   as produced, will be presented in its original electronic format.

   55       Letter from Wells Fargo Bank, N.A. to Greenwich Capital Financial Products, Inc.
            (Dec. 21, 2009) (WF_NCUA_001569379-82).

                   Including attachment: Letter from Wells Fargo Bank, N.A. to
                   Greenwich Capital Financial Products, Inc. (Aug. 11, 2009)
                   (WF_NCUA_001569381-82).

   56       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 55 (Letter from Wells Fargo Bank, N.A. to Greenwich Capital Financial
            Products, Inc. (Dec. 21, 2009)), was produced in this action
            (WF_NCUA_001696847). The Excel file, as produced, will be presented in its
            original electronic format.

   57       Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 25, 2013) (WF_NCUA_001694241-46). [MD-005103]

                   Including attachment: Letter from Nationstar Mortgage to First Franklin
                   Financial Corp. (June 21, 2013) (WF_NCUA_001694245-46).

   58       Slipsheet identifying Bates number at which an Excel file, associated with
            Exhibit 57 (Letter from Wells Fargo Bank, N.A. to First Franklin Financial Corp.
            (June 25, 2013)), was produced in this action (WF_NCUA_001694223).
            The Excel file, as produced, will be presented in its original electronic format.

   59       Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
            (Aug. 23, 2010) (WF_NCUA_000069139-40).




                                              -9-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 10 of 22




Exhibit   Document Description
   60     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Sept. 2, 2010) (WF_NCUA_000817057-74).

                Including attachment: Letter from Countrywide Home Loans, Inc. to
                Wells Fargo Bank, N.A. (Aug. 27, 2010) (WF_NCUA_000817058).

                Including attachment: Letter from Wells Fargo Bank, N.A. to Countrywide
                Home Loans, Inc. (May 19, 2010) (WF_NCUA_000817059-61).

                Including attachment: Letter from Quinn Emanuel (on behalf of
                Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                (May 12, 2010) (WF_NCUA_000817062-74).

   61     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Oct. 12, 2010) (WF_NCUA_000816974-7014).

                Including attachment: Letter from Countrywide Home Loans, Inc. to
                Wells Fargo Bank, N.A. (Aug. 27, 2010) (WF_NCUA_000816975).

                Including attachment: Letter from Wells Fargo Bank, N.A. to Countrywide
                Home Loans, Inc. (May 19, 2010) (WF_NCUA_000816976-78).

                Including attachment: Letter from Quinn Emanuel (on behalf of
                Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                (May 12, 2010) (WF_NCUA_000816979-7014).

   62     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Nov. 30, 2010) (WF_NCUA_000069170).

   63     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Aug. 20, 2010) (WF_NCUA_000817172-259).

                Including attachment: Letter from Quinn Emanuel (on behalf of
                Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                (Aug. 10, 2010) (WF_NCUA_000817176-259).

   64     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Jan. 14, 2011) (WF_NCUA_000069186-88).

   65     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Jan. 19, 2011) (WF_NCUA_000069189-90).

   66     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Jan. 22, 2011) (WF_NCUA_000069191-93).




                                         -10-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 11 of 22




Exhibit   Document Description
   67     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Jan. 24, 2011) (WF_NCUA_000069194-96).

   68     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Feb. 4, 2011) (WF_NCUA_000069204-05).

   69     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Dec. 7, 2010) (WF_NCUA_000277301-07).

                 Including attachment: Letter from Quinn Emanuel (on behalf of
                 Monarch Alternative Capital LP) to First Franklin Financial Corp.
                 (Nov. 12, 2010) (WF_NCUA_000277306-07).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000277301). The Excel file,
                 as produced, will be presented in its original electronic format.

   70     Slipsheet identifying Bates number at which an Excel file from Countrywide Home
          Loans, Inc. recorded as received by Wells Fargo Bank, N.A.
          (MN-002418_20120814_20.xlsx) on or about Aug. 14, 2012, and associated with
          Exhibit 69 (Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Dec. 7, 2010)), was produced in this action (WF_NCUA_001689635). The Excel
          file, as produced, will be presented in its original electronic format.

   71     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Jan. 18, 2011) (WF_NCUA_000818427-33).

                 Including attachment: Letter from Quinn Emanuel (on behalf
                 of Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                 (Dec. 29, 2010) (WF_NCUA_000818432-33).

                 Slipsheet identifying Bates number at which the associated Excel file
                 was produced in this action (WF_NCUA_000818427). The Excel file,
                 as produced, will be presented in its original electronic format.

   72     Slipsheet identifying Bates number at which an Excel file from Countrywide
          Home Loans, Inc. recorded as received by Wells Fargo Bank, N.A.
          (MN-002511_20120814_20.xlsx) on or about Aug. 14, 2012 and associated with
          Exhibit 71 (Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Jan. 18, 2011)), was produced in this action (WF_NCUA_001689634). The Excel
          file, as produced, will be presented in its original electronic format.




                                           -11-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 12 of 22




Exhibit   Document Description
   73     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Mar. 9, 2011) (WF_NCUA_000069197-202).

                 Including attachment: Letter from Quinn Emanuel (on behalf of
                 Monarch Alternative Capital LP) to Wells Fargo Bank, N.A. (Mar. 6, 2011)
                 (WF_NCUA_000069201-202).

   74     Slipsheet identifying Bates number at which an Excel file, associated with
          Exhibit 73 (Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans,
          Inc. (Mar. 9, 2011)), was produced in this action (WF_NCUA_001718009).
          The Excel file, as produced, will be presented in its original electronic format.

   75     Slipsheet identifying Bates number at which an Excel file, from Countrywide
          Home Loans, Inc. recorded as received by Wells Fargo Bank, N.A.
          (MN-002597_20120814_20.xlsx) on or about Aug. 14, 2012 and associated with
          Exhibit 73 (Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans,
          Inc. (Mar. 9, 2011)), was produced in this action (WF_NCUA_001689636).
          The Excel file, as produced, will be presented in its original electronic format.

   76     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (June 7, 2011) (WF_NCUA_000309573-760).

                 Including attachment: Letter from Quinn Emanuel (on behalf
                 of Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                 (May 24, 2011) (WF_NCUA_000309577-760).

   77     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Nov. 9, 2011) (WF_NCUA_000312070-73).

                 Including attachment: Letter from Quinn Emanuel (on behalf of
                 Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                 (Oct. 26, 2011) (WF_NCUA_000312072-73).

   78     Slipsheet identifying Bates number at which an Excel file, associated with
          Exhibit 77 (Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans,
          Inc. (Nov. 9, 2011)), was produced in this action (WF_NCUA_001720213).
          The Excel file, as produced, will be presented in its original electronic format.

   79     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (May 2, 2012) (WF_NCUA_000069564).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000228165). The Excel file,
                 as produced, will be presented in its original electronic format.



                                             -12-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 13 of 22




Exhibit   Document Description
   80     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Nov. 2, 2011) (WF_NCUA_001574329-419).

                 Including attachment: Letter from Quinn Emanuel (on behalf
                 of Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                 (Oct. 27, 2011) (WF_NCUA_001574333-419).

   81     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (May 30, 2012) (WF_NCUA_000069649).

   82     Slipsheet identifying Bates number at which an Excel file, associated with
          Exhibit 81 (Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (May 30, 2012)), was produced in this action (WF_NCUA_000228874).
          The Excel file, as produced, will be presented in its original electronic format.

   83     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Nov. 29, 2011) (WF_NCUA_000750368-406).

                 Including attachment: Letter from Quinn Emanuel (on behalf
                 of Monarch Alternative Capital LP) to Wells Fargo Bank, N.A.
                 (Nov. 23, 2011) (WF_NCUA_000750372-406).

   84     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (June 13, 2012) (WF_NCUA_000229154-55).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000229154). The Excel file,
                 as produced, will be presented in its original electronic format.

   85     Letter from Wells Fargo Bank, N.A. to Bank of America Home Loans
          (Dec. 8, 2011) (WF_NCUA_000071623-26).

                 Including attachment: Letter from Kasowitz, Benson, Torres
                 & Friedman LLP to Wells Fargo Bank, N.A. (Nov. 15, 2011)
                 (WF_NCUA_000071625-26).

   86     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (July 19, 2012) (WF_NCUA_000046927).
   87     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (July 19, 2012) (WF_NCUA_000046927-28).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000046928). The Excel file,
                 as produced, will be presented in its original electronic format.



                                           -13-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 14 of 22




Exhibit   Document Description
   88     Letter from Wells Fargo Bank, N.A. to Bank of America, N.A. (Jan. 27, 2012)
          (WF_NCUA_000269692-96).

                 Including attachment: Letter from Premium Point Investments to
                 Wells Fargo Bank, N.A. (Jan. 4, 2012) (WF_NCUA_000269694-96).

   89     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Aug. 3, 2012) (WF_NCUA_000270074-75).

   90     Letter from Wells Fargo Bank, N.A. to Bank of America, N.A. (Feb. 7, 2012)
          (WF_NCUA_000281241-307).

                 Including attachment: Letter from Kasowitz, Benson, Torres
                 & Friedman LLP to Wells Fargo Bank, N.A. (Jan. 25, 2012)
                 (WF_NCUA_000281244 45).

                 Including attachment: Letter from Kasowitz, Benson, Torres
                 & Friedman LLP to Wells Fargo Bank, N.A. (Jan. 27, 2012)
                 (WF_NCUA_000281246-307).

   91     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (July 27, 2012) (WF_NCUA_000229698-99).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000229698). The Excel file,
                 as produced, will be presented in its original electronic format.

   92     Letter from Wells Fargo Bank, N.A. to Bank of America, N.A. (Feb. 29, 2012)
          (WF_NCUA_000281308-13).

                 Including attachment: Letter from Kasowitz, Benson, Torres & Friedman
                 LLP to Wells Fargo Bank, N.A. (Feb. 7, 2012) (WF_NCUA_000281311).

                 Including attachment: Letter from Kasowitz, Benson, Torres
                 & Friedman LLP to Wells Fargo Bank, N.A. (Feb. 6, 2012)
                 (WF_NCUA_000281312-13).

   93     Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Aug. 10, 2012) (WF_NCUA_001689601-03).

                 Including slipsheet identifying Bates number at which the associated Excel
                 files were produced (WF_NCUA_001689601-02) The Excel files,
                 as produced, will be presented in their original electronic format.




                                           -14-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 15 of 22




Exhibit   Document Description
   94     Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Mar. 16, 2012) (WF_NCUA_000281234-40).

                 Including attachment: Letter from Kasowitz, Benson, Torres
                 & Friedman LLP to Wells Fargo Bank, N.A. (Feb. 24, 2012)
                 (WF_NCUA_000281237-40).

   95     Letter from Wells Fargo Bank, N.A. to Greenwich Capital Financial Products, Inc.
          (Mar. 25, 2010) (WF_NCUA_001570702-05).

                 Including attachment: Letter from Wells Fargo Bank, N.A.
                 to Greenwich Capital Financial Products, Inc. (Aug. 24, 2009)
                 (WF_NCUA_001570704-05).

   96     Slipsheet identifying Bates number at which an Excel file, associated with
          Exhibit 95 (Wells Fargo Bank, N.A. to Greenwich Capital Financial Products, Inc.
          (Mar. 25, 2010)), was produced in this action (WF_NCUA_001696852).
          The Excel file, as produced, will be presented in its original electronic format.

   97     Letter from Wells Fargo Bank, N.A. to Greenwich Capital Financial Products, Inc.
          (Dec. 21, 2009) (WF_NCUA_001569375-78).

                 Including attachment: Letter from Wells Fargo Bank, N.A.
                 to Greenwich Capital Financial Products, Inc. (Aug. 20, 2009)
                 (WF_NCUA_001569377-78).

   98     Slipsheet identifying Bates number at which an Excel file, associated with
          Exhibit 97 (Letter from Wells Fargo Bank, N.A. to Greenwich Capital Financial
          Products, Inc. (Dec. 21, 2009)), was produced in this action
          (WF_NCUA_001696848). The Excel file, as produced, will be presented in its
          original electronic format.

   99     Letter from Wells Fargo Bank, N.A. to Bank of America, N.A. (Dec. 28, 2011)
          (WF_NCUA_000750345-59).

                 Including attachment: Letter from Freddie Mac to Wells Fargo Bank, N.A.
                 (Dec. 2, 2011) (WF_NCUA_000750348-59).

   100    Letter from Wells Fargo Bank, N.A. to Countrywide Home Loans, Inc.
          (Feb. 3, 2012) (WF_NCUA_000750331-44).

                 Including attachment: Letter from Freddie Mac to Wells Fargo Bank, N.A.
                 (Dec. 19, 2011) (WF_NCUA_000750333-44).




                                           -15-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 16 of 22




Exhibit   Document Description
   101    Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (July 20, 2012) (WF_NCUA_000229681-82).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000229681). The Excel file,
                 as produced, will be presented in its original electronic format.

   102    Letter from Countrywide Home Loans, Inc. to Wells Fargo Bank, N.A.
          (Aug. 1, 2012) (WF_NCUA_000046933-34).

                 Including slipsheet identifying Bates number at which the associated Excel
                 file was produced in this action (WF_NCUA_000046934). The Excel file,
                 as produced, will be presented in its original electronic format.

   103    Verified Petition of Wells Fargo Bank, National Association, as Trustee, for
          Instructions in the Administration of a Trust Pursuant to Minn. Stat. § 501B.16
          for the FFML 2006-FF15 Trust (Aug. 26, 2013).

   104    Notice to Holders for the FFML 2006-FF15 Trust (Oct. 8, 2013) (posted on Wells
          Fargo Bank, N.A.’s investor correspondence portal, www.ctslink.com, as of
          Oct. 10, 2013).

                 Including attachment: Order with Respect to Verified Petition of Wells
                 Fargo Bank, National Association, as Trustee for Instructions in the
                 Administration of a Trust Pursuant to Minn. Stat. § 501B.16 for the FFML
                 2006-FF15 Trust, Fourth Judicial District of Minn., Hennepin County
                 (Oct. 2, 2013).

   105    Verified Petition of Wells Fargo Bank, National Association, as Trustee, for
          Instructions in the Administration of a Trust Pursuant to Minn. Stat. § 501B.16 for
          the FFML 2006-FF17 Trust (Aug. 26, 2013).

   106    Notice to Holders for the FFML 2006-FF17 Trust (Oct. 8, 2013) (posted on
          Wells Fargo Bank, N.A.’s investor correspondence portal, www.ctslink.com, as of
          Oct. 10, 2013).

                 Including attachment: Order with Respect to Verified Petition of Wells
                 Fargo Bank, National Association, as Trustee for Instructions in the
                 Administration of a Trust Pursuant to Minn. Stat. § 501B.16 for the FFML
                 2006-FF17 Trust, Fourth Judicial District of Minn., Hennepin County (Oct.
                 2, 2013).

   107    Verified Petition of Wells Fargo Bank, National Association, as Trustee,
          for Instructions in the Administration of a Trust Pursuant to Minn. Stat. § 501B.16
          for the HVMLT 2006-12 and HVMLT 2007-1 Trusts (July 13, 2012).


                                            -16-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 17 of 22




Exhibit   Document Description
   108    Notice to Holders for the HVMLT 2007-1 Trust (Sept. 7, 2012) (posted on
          Wells Fargo Bank, N.A.’s investor correspondence portal, www.ctslink.com, as of
          Sept. 7, 2012).

                 Including attachment: Order with Respect to Verified Petition of Wells
                 Fargo Bank, National Association, as Trustee for Instructions in the
                 Administration of a Trust Pursuant to Minn. Stat. § 501B.16 for the
                 HVMLT 2006-12 and HVMLT 2007-1 Trusts, Fourth Judicial District of
                 Minn., Hennepin County (Aug. 29, 2012).

   109    Order and Memorandum, In the Matter of Merrill Lynch First Franklin Mortgage
          Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-4, Second
          Judicial District of Minn., Ramsey County (June 4, 2019).

   110    Order, In the Matter of Merrill Lynch First Franklin Mortgage Loan Trust,
          Mortgage Loan Asset-Backed Certificates, Series 2007-5, Second Judicial District
          of Minn., Ramsey County (Oct. 4, 2019).

   111    Complaint, Nat’l Credit Union Admin. Bd. v. RBS Sec., Inc., No. 13-cv-6726
          (S.D.N.Y. Sept. 23, 2013) [ECF No. 1].

   112    Second Amended Complaint, Nat’l Credit Union Admin. Bd. v. RBS Sec., Inc.,
          No. 11-cv-5887 (C.D. Cal. Nov. 14, 2014) [ECF No. 350].

   113    Second Amended Complaint, Nat’l Credit Union Admin. Bd. v. RBS Sec., Inc.,
          No. 11-cv-2340 (D. Kan. Nov. 17, 2014) [ECF No. 435].

   114    Defendant Wells Fargo Bank, N.A.’s First Request to Plaintiff NCUA for the
          Production of Documents (June 5, 2015).

   115    Plaintiffs’ Supplemental Responses and Objections to Wells Fargo Bank, N.A.’s
          Interrogatories Numbers 7, 8, and 10 and First Set of Interrogatories Number 5
          (Aug. 21, 2017).

   116    Plaintiffs’ Second Supplemental Response and Objections to Wells Fargo Bank,
          N.A.’s Contention Interrogatory Number 10 (Oct. 10, 2017).

   117    Plaintiffs’ Responses and Objections to Defendant Wells Fargo Bank, N.A.’s
          Supplemental Interrogatory to Plaintiffs (Oct. 26, 2017).

   118    Letter from John A. Libra to Tracy V. Schaffer (Aug. 20, 2018).




                                           -17-
    Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 18 of 22




Exhibit   Document Description
   119    Plaintiffs’ Supplemental Responses and Objections to Wells Fargo Bank, N.A.’s
          Contention Interrogatories to Plaintiffs, Pursuant to the Court’s June 21, 2017
          Order (Feb. 1, 2019).

                     A. Including slipsheet identifying Appendix A to Plaintiffs’
                        Supplemental Responses and Objections to Wells Fargo Bank,
                        N.A.’s Contention Interrogatories to Plaintiffs, Pursuant to the
                        Court’s June 21, 2017 Order, an Excel file with filename
                        “2019.02.01 HIGHLY CONFIDENTIAL - Interrogatory Responses
                        Appendix A.XLSX.” The Excel file, as served by Plaintiffs upon
                        Wells Fargo, will be presented in its original electronic format.

                     B. Including slipsheet identifying Appendix B to Plaintiffs’
                        Supplemental Responses and Objections to Wells Fargo Bank,
                        N.A.’s Contention Interrogatories to Plaintiffs, Pursuant to the
                        Court’s June 21, 2017 Order, an Excel file with filename “ABFC
                        2006-OPT2_PrimaryDmgs.csv.” The Excel file, as served by
                        Plaintiffs upon Wells Fargo, will be presented in its original
                        electronic format.

   120    Negotiated Responses from Plaintiffs to Requests 11, 26, and 27 in the Subpoena
          dated Mar. 20, 2019 from Wells Fargo Bank, N.A. to Gary Shev, provided by
          Plaintiffs to Wells Fargo on June 14, 2019.

   121    Transcript of the Rule 30(b)(6) deposition of National Credit Union
          Administration (by Brian Heitman) (Oct. 27, 2017) (with signed errata).

   122    Report of Leonard A. Blum (Jan. 18, 2019).

   123    Rebuttal of Leonard A. Blum to the Expert Report of John H. Dolan
          (June 20, 2019).

   124    Expert Report of Ethan Cohen-Cole, Ph.D. (Aug. 1, 2019; corrected Aug. 8, 2019).

   125    Report of Christopher J. Milner (Jan. 18, 2019; corrected Jan. 25, 2019).

                 Including slipsheet identifying Exhibit G to the Report of Christopher J.
                 Milner, an Excel file with filename “Milner Report Exhibit G MF
                 Exception Loan Lists.xlsx.” The Excel file, as provided by Plaintiffs to
                 Wells Fargo, will be presented in its original electronic format.

   126    Corrected Reply Report of Christopher J. Milner, served in this action
          by Plaintiffs (Nov. 8, 2019).




                                            -18-
 Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 19 of 22




127   Selected Reliance Materials for Christopher J. Milner’s November 1, 2019 Reply
      Report, served by Plaintiffs on November 8, 2019 (seventeen Excel files that will
      be presented in their original electronic format):

         A.     “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model - 2A1A.xlsx” (Plaintiffs’
                “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model.xlsx” file, with the HVMLT 2007-1 2A1A tranche selected with a
                “1” in workbook “Damages_Summary” Cell B7 and saved with the file
                name suffix “ - 2A1A”)
         B.     “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model – 2A1B.xlsx” (Plaintiffs’
                “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model.xlsx” file, with the HVMLT 2007-1 2A1B tranche selected with a
                “2” in workbook “Damages_Summary” Cell B7 and saved with the file
                name suffix “ - 2A1B”)
         C.     “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model – 2A1C2.xlsx” (Plaintiffs’
                “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model.xlsx” file, with the HVMLT 2007-1 2A1B tranche selected with a
                “3” in workbook “Damages_Summary” Cell B7 and saved with the file
                name suffix “ - 2A1C2”)
         D.     “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model – B1.xlsx” (Plaintiffs’
                “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall
                Model.xlsx” file, with the HVMLT 2007-1 B1 tranche selected with a
                “4” in workbook “Damages_Summary” Cell B7 and saved with the file
                name suffix “ - B1”)
         E.     “Model_Results_017_100_0_PrimaryDmgs_FFML 2006-FF15 Waterfall
                Model - M1.xlsx” (Plaintiffs’ “Model_Results_
                017_100_0_PrimaryDmgs_ FFML 2006-FF15 Waterfall Model.xlsx”
                file, with the FFML 2006-FF15 M1 tranche selected with a “1” in
                workbook “Damages_Summary” Cell B7 and saved with the file name
                suffix “ - M1”)
         F.     “Model_Results_017_100_0_PrimaryDmgs_FFML 2006-FF17 Waterfall
                Model - M1.xlsx” (Plaintiffs’ “Model_Results_017_100_0
                _PrimaryDmgs_ FFML 2006-FF17 Waterfall Model.xlsx” file, with the
                FFML 2006-FF17 M1 tranche selected with a “1” in workbook
                “Damages_Summary” Cell B7 and saved with the file name suffix “ -
                M1”)
         G.     “Model_Results_021_100_0_PrimaryDmgs_ABFC 2006-OPT2
                Waterfall Model - A3D.xlsx” (Plaintiffs’
                “Model_Results_021_100_0_PrimaryDmgs_ ABFC 2006-OPT2
                Waterfall Model.xlsx” file, with the ABFC 2006-OPT2 A3D tranche


                                        -19-
Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 20 of 22




             selected with a “1” in workbook “Damages_Summary” Cell B7 and
             saved with the file name suffix “ - A3D”)
        H.   “Model_Results_021_100_0_PrimaryDmgs_ ABFC 2006-OPT2
             Waterfall Model - M1.xlsx” (Plaintiffs’
             “Model_Results_021_100_0_PrimaryDmgs_ABFC 2006-OPT2
             Waterfall Model.xlsx” file, with the ABFC 2006-OPT2 M1 tranche
             selected with a “2” in workbook “Damages_Summary” Cell B7 and
             saved with the file name suffix “ - M1”)
        I.   “Model_Results_023_100_0_PrimaryDmgs_HVMLT 2006-12 Waterfall
             Model - 2A2B.xlsx” (Plaintiffs’
             “Model_Results_023_100_0_PrimaryDmgs_HVMLT 2006-12 Waterfall
             Model.xlsx” file, with the HVMLT 2006-12 2A2B tranche selected with
             a “1” in workbook “Damages_Summary” Cell B7 and saved with the file
             name suffix “ - 2A2B”)
        J.   “Model_Results_001_100_0_PrimaryDmgs_HVMLT 2006-11 Waterfall
             Model - A1A.xlsx” (Plaintiffs’
             “Model_Results_001_100_0_PrimaryDmgs_HVMLT 2006-11 Waterfall
             Model.xlsx” file, with the HVMLT 2006-11 A1A tranche selected with a
             “1” in workbook “Damages_Summary” Cell B7 and saved with the file
             name suffix “ - A1A”)
        K.   “Model_Results_001_100_0_PrimaryDmgs_HVMLT 2006-11 Waterfall
             Model - A1B.xlsx” (Plaintiffs’
             “Model_Results_001_100_0_PrimaryDmgs_HVMLT 2006-11 Waterfall
             Model.xlsx” file, with the HVMLT 2006-11 A1B tranche selected with a
             “2” in workbook “Damages_Summary” Cell B7 and saved with the file
             name suffix “ - A1B”)
        L.   “Model_Results_001_100_0_PrimaryDmgs_SVHE 2007-OPT1
             Waterfall Model - IIA3.xlsx” (Plaintiffs’
             “Model_Results_001_100_0_PrimaryDmgs_SVHE 2007-OPT1
             Waterfall Model.xlsx” file, with the SVHE 2007-OPT1 IIA3 tranche
             selected with a “1” in workbook “Damages_Summary” Cell B7 and
             saved with the file name suffix “ - IIA3”)
        M.   “ABFC 2006-OPT2 MF Loans NonZeros - 010819.xlsx”
        N.   “ABFC 2006-OPT2 RW Loans NonZeros - 080819.xlsx”
        O.   “HVMLT 2006-12 RW Loans NonZeros - 080819.xlsx”
        P.   “HVMLT 2007-1 RW Loans NonZeroes - 080819.xlsx”
        Q.   “SVHE 2007-OPT1 MF Loans NonZeros - 010819.xlsx”




                                   -20-
      Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 21 of 22




Exhibit      Document Description
    128      Opening Report of Gary Shev (Jan. 18, 2019).

                     Including Slipsheet identifying Exhibit 1 to the Opening Report of
                     Gary Shev, an Excel file with filename “Exhibit 1 - 2019.01.18 Final
                     Disclosure.XLSX.” The Excel file, as provided by Plaintiffs, will be
                     presented in its original electronic format.

    129      Slipsheet identifying filename of Excel file (“HVMLT 2006-12 Claim
             Review.xlsx”) produced by Plaintiffs to Wells Fargo on June 4, 2019 as
             supplemental materials related to the Opening Report of Gary Shev. The Excel file,
             as provided by Plaintiffs, will be presented in its original electronic format.

    130      Reply Report of Gary Shev to the Rebuttal Reports of Beverly Gentry, Kori Keith,
             and Joel Spolin (Aug. 7, 2019).

                     Including slipsheet identifying Exhibit 2 to the Reply Report of Gary Shev
                     to the Rebuttal Reports of Beverly Gentry, Kori Keith, and Joel Spolin, an
                     Excel file with filename “Exhibit 2 - Replies.xlsx.” The Excel file, as
                     provided by Plaintiffs to Wells Fargo, will be presented in its original
                     electronic format.

    131      Declaration of Christopher J. Milner Regarding Wells Fargo’s Mar. 5, 2019
             Letter (Mar. 19, 2019).

    132      Transcript of the deposition of Christopher J. Milner (June 18, 2019) (with errata).

    133      Declaration of Beth Belfield (Mar. 12, 2020).

    134      Declaration of Melissa Loiselle (Mar. 12, 2020).
    135      Document titled “Exhibit G MF Exception Loan Lists” and marked as Exhibit 4 at
             the Deposition of Christopher J. Milner (June 18, 2019).


       3.      Copies of the documents identified as being presented by Wells Fargo in their

original electronic formats are to be served upon the parties and presented to the Court on an

electronic media storage device.

       4.      I declare under penalty of perjury that the foregoing is true and correct.




                                                -21-
     Case 1:14-cv-10067-KPF-SN Document 534 Filed 10/30/20 Page 22 of 22




Dated: March 13, 2020
       (Corrected: April 3, 2020)
       New York, New York
                                               /s/ Thomas E. Lynch
                                               Thomas E. Lynch




                                    -22-
